Citation Nr: 0523782	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  99-21 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for malignant melanoma, 
claimed as consequent to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from March 1955 to 
December 1958.  The record shows that he is a radiation-
exposed veteran as a result of participation in Operation 
HARDTACK I at Eniwetok Atoll in 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
malignant melanoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Skin cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2)(vii) (2004).  In all claims in which it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in 
38 C.F.R. §§ 3.307 and 3.309, and it is contended that the 
disease is a result of exposure to ionizing radiation in 
service, an assessment must be made as to the size and nature 
of the radiation dose or doses; when dose estimates are 
reported as a range of doses to which a veteran may have been 
exposed, exposure at the highest level of the dose range is 
presumed.  38 C.F.R. § 3.311(a)(1) (2004).  

RO obtained a dose estimate from the Defense Threat Response 
Agency estimating appellant's skin dose assessment to be 11.4 
rem and his gamma radiation to be 1.9 rem.  However, 
appellant cites an opinion by a private radiologist that the 
dose exposure was at least 13.6 rem and worst-case 33+ rem.  
It has been determined that the difference between 11.4 and 
13.6 is considered of no clinical significance.  A similar 
conclusion has not been reached one way or the other as to 
the 33 rem.  A radiologist is a "credible source" under 
38 C.F.R. § 3.311(a)(3)(ii), and the dose exposure is 
accordingly in dispute.  

According to 38 C.F.R. § 3.311(3)(i), the difference between 
the claimant's estimate and dose data derived from official 
military records shall ordinarily be considered "material" 
if one estimate is at least double the other estimate.  When 
necessary to reconcile a material difference between 
appellant's estimate of dose from a credible source, and dose 
data derived from official military records, the estimates 
and supporting documentation shall be submitted to an 
independent expert, selected by the Director of the National 
Institutes of Health (NIH), who shall prepare a separate 
radiation dose estimate for consideration in adjudication of 
the claim.  The record does not show that NIH has yet been 
asked to provide the requisite radiation dose estimate, and 
further adjudication is not possible until that is done.     

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO/AMC should submit a request to 
the Director, NIH, asking NIH to select 
an independent expert to prepare a 
separate radiation dose estimate for 
consideration in adjudication of the 
claim.  The claims file should be 
provided for comprehensive review, with 
the following documents from the C-file 
highlighted for the NIH's expert for 
consideration: (1) letter to appellant 
from the Defense Nuclear Agency dated 
August 30, 1995, with enclosed NTPR Dose 
Information Summary, Summary of HARDTACK 
I exposures, HARDTACK I detonations, and 
HARDTACK Fact Sheet; (2) VA letter to 
Defense Nuclear Agency dated July 9, 
1998; (3) letter to VA Regional Office 
from DTRA dated January 6, 1999, with 
enclosed radiation dose assessment; (4) 
VA memorandum dated February 1999 by S. 
Mather, M.D.; (5) independent medical 
evaluation by C.N. Bash, M.D., dated June 
24, 2000, with enclosed pages 3 and 4 of 
GAO/RCED-86-15 Radiation Safety; (6) DTRA 
letter to VA dated January 16, 2002; (7) 
letter to VA from P. Kumar, M.D., dated 
April 25, 2003; (8) independent medical 
evaluation by C.N. Bash, M.D., dated 
March 3, 2004.  If it is determined that 
the difference between 13.6 and 33 rem is 
of no clinical significance, that should 
be noted in the report filed.

2.  After NIH's expert has provided the 
requested radiation dose estimate, RO/AMC 
should re-adjudicate appellant's claim 
for service connection for malignant 
melanoma.  

Thereafter, to the extent that the benefit sought remains 
denied, the veteran and his representative should be provided 
with a supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


